Citation Nr: 0628087	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-38 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service including from January 
1978 to March 1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO in the April 2003 rating decision denied service 
connection for bilateral blindness with glaucoma.  The Board 
has recharacterized the issue as entitlement to service 
connection for a bilateral eye disorder.  

In February 2005 the veteran indicated that he was 
incarcerated and cancelled his March 2005 Board hearing.  


FINDING OF FACT

The veteran's bilateral eye disorder was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is the bilateral eye disorder otherwise 
related to such service.


CONCLUSION OF LAW

The veteran's bilateral eye disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the September 2002 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the September 2002 VCAA letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the September 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2002, which was prior to 
the April 2003 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In his July 2002 claim, the veteran stated that in September 
1978 he fell off a petroleum supply truck, injured his head, 
and since that time has had problems with his eyes.  In a 
reply to a request for the veteran's service medical records 
from November 1979 to March 1981, the National Personnel 
Records Center in October 2002 replied that the records were 
mailed.  The service medical records in the claims folder 
date back to January 1978 and include an entry from September 
1978, which does not show treatment for a head injury.  

The Board notes that while the veteran in his January 1981 
Report of Medical History marked the box indicating that he 
did not have vision in both eyes, this appears to be 
inconsistent with the rest of the veteran's service medical 
records.  On the same report, the examiner noted that the 
veteran had no significant medical history.  In a June 1980 
Report of Medical History, the veteran indicated that he did 
have vision in both eyes.  Furthermore, the veteran's January 
1980 and 1981 separation examinations are negative for any 
eye disorders.  On both examinations the veteran had 20/20 
vision.  The veteran's remaining service medical records are 
negative for any eye disabilities and head injuries and thus 
it can be assumed that the veteran was not treated for any 
eye disorders during service.  

Private and Oregon state medical records from the 1990 to 
2000s revealed that the veteran was treated for various eye 
disorder, including cataracts and glaucoma.  The records 
indicated that the veteran was a non-insulin requiring 
diabetic.  In August 1999 and November 2002 the veteran 
underwent glaucoma surgery in the left eye.  

The veteran argued that the service medical records 
documenting his head injury are missing.  Nevertheless, 
service medical records from the time of the veteran's 
claimed fall are in the claims folder.  Furthermore, there is 
nothing in the records to suggest that the veteran's 
bilateral eye disorder is due to a head injury and thus a 
remand to pursue any possible outstanding service medical 
records is not warranted.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
bilateral eye disorder is related to service.  The veteran's 
separation examinations do not indicate any eye disorders.  
Furthermore, post service medical records do not relate the 
veteran's current bilateral eye disorder to service.  Medical 
evidence documenting the veteran's bilateral eye disorder was 
many years after his separation from service.  While the 
veteran has argued that his eye disorder was a latent 
residual of his in-service injury, the veteran as a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The totality of 
the evidence suggests that the veteran's bilateral eye 
disorder was manifested many years after service.  In sum, 
all of the competent (medical) evidence weighs against a 
finding that the veteran's bilateral eye disorder is service-
connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


